DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 8, 10-15, 17-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meereek et al. (US 20160317267 A1) in view of Rosenzweig (US 20090320231 A1), and in further view of Augustine (US 3903625 A).
[AltContent: textbox (Handle)][AltContent: arrow]
    PNG
    media_image1.png
    392
    964
    media_image1.png
    Greyscale

Regarding claim 1 and 22, Meerbeek et al discloses dental cleaning appliance including: 
a handle (118) (see annotated Fig. 1 above); 
a fluid reservoir (173) for storing working fluid [0032]; 
a fluid delivery system for receiving fluid from the fluid reservoir and delivering a burst of workings fluid to the teeth of the user during use, the fluid delivery system comprising a nozzle (177) for delivering the burst of working fluid to the teeth of a user ([0032] – “fluid flow path 179 may be fluidly coupled between a fluid reservoir 173 and an opening 177 of the tool 108. An fluid actuator 175 (e.g., a fluid pump) may be operative, under the control the controller 107, to control flow of the fluid from the reservoir 173 along the fluid flow path 179 to be ejected at the opening 177”); and 
a control circuit (107) for activating the light source.
However, Meerbeek et al. does not discloses a light source located within the handle and external to the fluid reservoir for illuminating at least part of the fluid reservoir for observation by a user; and a light pipe located within the handle between the light source and the fluid reservoir for conveying light emitted from the light source towards the 

    PNG
    media_image2.png
    552
    800
    media_image2.png
    Greyscale

Rosenzweig teaches a water reservoir with windows (19) (see Fig. 1 above) having a curved shape of elliptical curvature and a LED light to show the water level of the reservoir that is used in a steam mop [0051], where the windows surface emit the light from the light source so that the water level can be observed, where the LED is inside the water reservoir, and the walls of the water reservoir are in the handle. Wherein Rosenzweig’s teaches the light source is located within the handle for illuminating at least part of the fluid reservoir for observation by a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid reservoir and handle of Meereek, with the LED and the light emitting surface of the windows of the reservoir of Rosenzweig, in order to been able to observe the water inside the reservoir, in this way the water level inside the reservoir can be observed by the user.. 
 However, Meereek/Rosenzweig do not disclose that light source is located externally from the fluid reservoir or that the light pipe is between the light source and the fluid reservoir.
[AltContent: arrow][AltContent: textbox (Light pipe)]
    PNG
    media_image3.png
    474
    619
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Reservoir)][AltContent: arrow][AltContent: textbox (Light)][AltContent: arrow][AltContent: textbox (Light pipe)]
    PNG
    media_image4.png
    285
    456
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Reservoir)][AltContent: arrow][AltContent: textbox (Light)]
    PNG
    media_image5.png
    134
    267
    media_image5.png
    Greyscale

Augustine teaches an electric pressing iron including a water reservoir (50), a light (70) and a light pipe (55) (see annotated Fig. 1, 3 and 4 above). “The light 70 has a reddish tinge which gives the light pipe (55) and the water contained therein… make it considerably easier to view and read the level of the liquid water… In addition, the water level surface will be illuminated to a greater degree than the body of the water, thus giving a distinct indication of the amount of water contained within the light pipe (55). This surface illumination is caused by the refraction and scattering of light rays at the water-air boundary surface. As the side walls of the light pipe (55) are fairly close together, there is formed a meniscus at the water surface due to the surface tension of the water. Thus, when light rays are propagated from the light 70, through the length of the light pipe (55), they will strike this meniscus at an oblique angle causing refraction and a scattering of the light rays. This in turn will cause an illumination of the water surface giving the user a distinct showing of the water level (see col. 5, lines 12-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir in the handle of Meereek/Rosenzweig, with the light pipe located externally from the fluid reservoir and  the light pipe to be between the light source and the fluid reservoir Augustine, in order to create light rays to propagate inside the reservoir creating refractions and scattering of the rays of the light in a way that is easier to see the location of the water surface that will indicate the water level in the reservoir. 
Regarding claim 2, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Meereek discloses a stem (108) extending between the handle and the nozzle (177), and wherein the fluid 
Regarding claim 8, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Meereek discloses that the stem (108) is detachably connected to the handle (see abstract – “an oral tool (108) coupled to the first end (120) of the body portion (102)”).
Regarding claims 10-12, 14 and 15, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 10 respectively.
However, (for claim 10) Meereek does not disclose that the fluid reservoir includes a light emitting surface for emitting light received from the light source; or (for claim 11) that the light emitting surface is an external surface of the fluid reservoir; or (for claim 12) that the light emitting surface forms part of an external wall of the fluid reservoir; or (for claim 14) that light emitting surface has a one of a curved shape, a convex shape, and a faceted shape; or (for claim 15) that light emitting surface has a curvature which is one of ellipsoidal, spheroidal and spherical. 
Rosenzweig teaches that the walls of the reservoir are illuminated when the light source of the LED is activated, making the external surface of the walls to emit the light so that the use can obvert the water lever of the reservoir [0051], and that said walls of the reservoir have a curvature which is spheroidal shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir walls Meereek/ 
Regarding claim 13, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 12. 
However, Meereek/Rosenzweig does not teach that part of the external wall of the fluid reservoir is formed from translucent material, and at the same time, Augustine teaches that the light pipe is made of a translucent material (see col. 2, lines 26-27). 
It would be oblivious for a person skill in the art that if a reservoir has a window in to be able to observe the water level as taught by Rosenzweig, it  would be obvious that the window should be made of a translucent material to be able to observe inside of the fluid reservoir in order to see the water level. Therefore, it is understood that Rosenzweig teaches that the windows are made from a translucent material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reservoir of Meereek/Rosenzweig/Augustine, with the translucent material of Rosenzweig or Augustine, in order to be able to observe the water level in the reservoir. 
Regarding claim 17, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Meereek does not disclose that the fluid reservoir includes a light incident surface which is illuminated by the light source.
Rosenzweig teaches that the water reservoir includes windows (19) and an LED light to show the water lever. A person skill in the art would appreciate that the use of 
Furthermore, when the light turns on, each window also works as a light incident surface in which is illuminated by the light source, making each window a light incident surface. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Meereek/Rosenzweig/Augustine, with the windows in the water reservoir and using the LED light of Rosenzweig, into Meereek’s reservoir and handle, in order to use the windows of the reservoir to be able to observe the water level of the reservoir. 
Regarding claims 18 and 19, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 17.  
However, Meereek does not teach the light incident surface is an external surface of the reservoir or that the light incident surface forms part of an external wall of the fluid reservoir.  
Rosenzweig teaches a water reservoir with windows (19) (see Fig. 1 above) to show the water level of the reservoir [0051], where the windows (19) surface emit the light from the light source so that the water level can be observed from outside of the reservoir, where the windows (19) are located on an external wall of the water reservoir.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid reservoir and handle of Meereek/Rosenzweig/Augustine, with the external reservoir location with light emitting 
Regarding claim 20, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 17. 
However, Meereek does not disclose a bottom wall of the fluid reservoir comprises the light incident surface.  
Rosenzweig teaches a fluid reservoir including a window having a light incident surface, where the fluid reservoir is capable to be oriented, e.g. on the side, so that the window can be located at the bottom of the reservoir. 
It would have been obvious to one having ordinary skill in the art before the effective filing date that if the reservoir with the light incident window of Rosenzweig is used with the reservoir and handle of Meereek so that the water lever be observed, when the device with the combination of Meereek/Rosenzweig/Augustine is capable that if oriented to the side the window with the light incident surface will be oriented at the bottom of the reservoir, making it to be the bottom wall at the orientation. 
Regarding claim 21, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 10.
However, Meereek /Rosenzweig does not teach the fluid reservoir comprises a light incident surface which is illuminated by the light source, and wherein a translucent housing part of the fluid reservoir comprises the light incident surface and the light emitting surface.  
On the other hand, by having a window in the fluid reservoir in order to observe the water level, for a person skill in the art would be obvious that the window should be 
Furthermore, the windows include a surface facing the internal cavity of the reservoir, and a surface facing the exterior of the reservoir. If Rosenzweig uses a light source to help observe the water level inside the reservoir. It would be obvious that the light source would illuminate somehow the interior of the reservoir.  
Therefore, illuminating a light incident surface, in this case the interior surface of the window, the light would travel through the translucent material of the window, in this way reaching out through the external surface of the window, making the external surface of the window the light emitting surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir and handle of Meereek/Rosenzweig/Augustine, with the light incident surface and light emitting surface of the window of Rosenzweig, in order to allow the light to exit the reservoir in order to see the water level of the fluid reservoir when the light source is activated. 
Regarding claim 24, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Meereek discloses that the fluid delivery system includes a pump (175) (see Fig. 1 above).  
Regarding claim 25.
Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meereek et al. (US 20160317267 A1) in view of Rosenzweig (US 20090320231 A1), and in further view of Augustine (US 3903625 A) as applied to claim 1 above, and further in view of McClure (US 20110184427 A1).
Regarding claim 5, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Meereek/Rosenzweig/Augustine does not disclose that the handle includes a light emitting surface located on an end surface of the handle which faces the fluid reservoir.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Spigot)][AltContent: ][AltContent: textbox (End surface)]
    PNG
    media_image6.png
    337
    775
    media_image6.png
    Greyscale

McClure teaches a dental device including a light located on an end surface (see annotated figure above) of the handle and facing in the reservoir (B), that illuminates up through the handle, reservoir, and straw (C) [0012], where the light is designed to automatically illuminate when the power button (A2) is depressed (see figure above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle with the reservoir and light of Meereek/Rosenzweig/Augustine, with the light located at the end of the handle facing the reservoir of McClure, in order for in addition to illuminate the reservoir water level, been able to illuminate all the way up to the mouth of the user [0016]. 
Regarding claim 26, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Meereek discloses that the stem extends between the handle and the nozzle (see Fig. 1 above).
However, Meereek/Rosenzweig/Augustine does not disclose that the handle includes a spigot for detachably connecting the stem to the handle.
McClure teaches a dental device including a detachable stem (C) from the reservoir (B), that the last is detachable attached to the handle (A). The of the detachable endings include a spigot (see annotated figure above in page 12 and [0013-0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem of Meereek/Rosenzweig/ Augustine, with the detachable capabilities of the stem of McClure, in order to provide the capabilities of the different embodiments of Meereek in one device by only changing the stem from the body. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meereek et al. (US 20160317267 A1) in view of Rosenzweig (US 20090320231 A1), and in further view of Augustine (US 3903625 A) as applied to claim 8 above, and further in view Montgomery (US 20140315142 A1).
Regarding claim 9, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 8.  
However, Meereek/Rosenzweig/Augustine does not disclose that the control circuit is configured to inhibit the activation of the light source when the stem is detached from the handle.  
Montgomery teaches a dental device including the use of a LED, when the head of the device is pressed against a surface of a user's tooth, the neck portion (14) pivots slightly about the hinge formed by the backbone pivot (84) and the hinge channel (100). The hinge leg switch actuator (96) is moved against the force of the safety spring (104) to depress the safety switch actuating plunger (64b) (see FIGS. 3A and 4A). The microprocessor receives a signal that the safety switch is closed and activates the LED (110) (see [0071]). Therefore, if the head with the stem is not attached to the handle, the microprocessor does not receives the signal that is save to activate the light source of the LED.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dental cleaning device of Meereek/Rosenzweig/Augustine, with the control circuit receiving the signal of the stem for actuating the light source of Montgomery, in order to provide a safety switch system to avoid activating the light source when the device is at least partially disassembled. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Meereek et al. (US 20160317267 A1) in view of Rosenzweig (US 20090320231 A1), and in further view of Augustine (US 3903625 A) as applied to claim 1 above, and further in view of Moore et al. (US 20090183689 A1).
Regarding claim 23, Meereek/Rosenzweig/Augustine discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Meereek/Rosenzweig/Augustine does not disclose that the light source is configured to emit light having a selected one of a plurality of different wavelengths, 
Moore et al. teaches a portable rechargeable reservoir that when requires refilling or when the reservoir level is below a predetermined level an LED (810) lights or changes color form green to red [0055]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LED of the water reservoir of Meereek/Rosenzweig/Augustine, with the alert light at different wavelength of Moore’s, in order to indicate the system status, such as by lighting or changing color (such as from green to red) when the system is inhibited from operation, such as when a fluid level control.
Allowable Subject Matter
Claims 6, 7, 16 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 5, 8-15, 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772